LANDAU, J.,
dissenting. Although I agree with the majority that the expressions used by the prosecutor during his closing argument were uncalled for, and this court does not want to encourage their use, I respectfully dissent because I do not think reversal is warranted when the standard concerning prosecutorial misconduct is applied to the facts of this case.
“[T]he touchstone of due process analysis in cases of alleged prosecutorial misconduct is the fairness of the trial, not the culpability of the prosecutor. Smith v. Phillips, 455 U.S. 209, 219, 102 S. Ct. 940, 71 L. Ed. 2d 78 (1982).” (Internal quotation marks omitted.) State v. Cosgrove, 186 Conn. 476, 488-89, 442 A.2d 1320 (1982). “The general rule in Connecticut is that a mistrial is granted only where it is apparent to the court *220that as a result of some occurrence during trial a party has been deprived of the opportunity for a fair trial. State v. DeMatteo, 186 Conn. 696, 703, 443 A.2d 915 (1982); State v. Gooch, 186 Conn. 17, 25, 438 A.2d 867 (1982); State v. Turcio, 178 Conn. 116, 143, 422 A.2d 749 (1979), cert. denied, 444 U.S. 1013, 100 S. Ct. 661, 62 L. Ed. 2d 642 (1980); see Practice Book § [42-43]. When a mistrial is sought on the ground that a prosecutor’s improper remarks violated the defendant’s constitutional right to due process of law the same standard applies. See State v. Cosgrove, [supra, 488-89]; State v. Hawthorne, 176 Conn. 367, 372, 407 A.2d 1001 (1978). The burden on the defendant is to show that the prosecutor’s remarks were prejudicial in light of the entire proceeding. See State v. Cosgrove, supra, 488-89; State v. Hawthorne, supra, 372; State v. Kinsey, 173 Conn. 344, 348-49, 377 A.2d 1095 (1977). The fairness of the trial and not the culpability of the prosecutor is the standard for analyzing the constitutional due process claims of criminal defendants alleging prosecutorial misconduct. State v. Cosgrove, supra, 488-89, citing Smith v. Phillips, [supra, 219].” State v. Ubaldi, 190 Conn. 559, 562, 462 A.2d 1001, cert. denied, 464 U.S. 916, 104 S. Ct. 280, 78 L. Ed. 2d 259 (1983).
The following additional procedural facts are necessary to put this case in proper context. The defendant was charged, by way of a long form, substitute information, with murder in violation of General Statutes § 53a-54a, manslaughter in the first degree in violation of General Statutes § 53a-55 (a) (1) and (3),1 and assault in the first degree in violation of General Statutes § 53a-*22159 (a) (1) and (3).2 Defense counsel argued to the jury that it could not find the defendant guilty of murder beyond a reasonable doubt. The jury acquitted the defendant of murder, manslaughter in the first degree in violation of § 53a-55 (a) (1) and assault in the first degree in violation of § 53a-59 (a) (1). The jury found the defendant guilty of manslaughter in the first degree in violation of § 53a-55 (a) (3) and assault in the first degree in violation of § 53a-59 (a) (3).
The majority relies on State v. Williams, 204 Conn. 523, 529 A.2d 653 (1987), for the law concerning prosecutorial misconduct. Williams is a case in which our Supreme Court reversed the judgment of the trial court due to a pattern of prosecutorial misconduct. The facts of Williams are substantially different from the facts of this case. In Williams, the defendant was charged with assault in the first degree and risk of injury to a child. Id., 524. All of the evidence was circumstantial, and the credibility of the state’s witnesses was greatly in dispute; one of them was a child. Id., 550. Defense counsel did not preserve the error, and our Supreme Court heard the case pursuant to the second exceptional circumstance of State v. Evans, 165 Conn. 61, 70, 327 A.2d 576 (1973). State v. Williams, supra, 536.
The Williams court stated: “The record in this case discloses a pattern of misconduct, repeated and strident, by the assistant state’s attorney during both the cross-examination of the defendant and of his key defense witness, and during closing argument. This misconduct falls within at least four categories of pro*222scribed behavior: (1) expressions of opinion by the prosecutor as to witness credibility and the ultimate issue of the defendant’s guilt; (2) suggestions that the jury draw inferences from facts not in evidence; (3) appeals to the passions and emotions of the jurors; and (4) injection of extraneous matters.” Id., 540-41.
The case before us now does not reveal a pattern of prosecutorial misconduct. The defendant’s claims relate to final argument only. Defense counsel objected to the prosecutor’s conduct and moved for a judgment of acquittal and a new trial based in part on the prosecutor’s misconduct. The claims were properly preserved for appellate review. Furthermore, in response to defense counsel’s objections, the court gave curative instructions at the time objections were made and during final argument. In her closing argument, defense counsel addressed the prosecutor’s comments, reminding the jury that the trial was about the defendant, not the victim, and that the defendant was innocent until proven guilty. Defense counsel’s closing argument acknowledges that there was an altercation between the defendant and the victim.
Perhaps the most important distinction between the facts here and in Williams is that the fight between the defendant and the victim was witnessed. None of the witnesses in this case saw a knife, but their testimony was not seriously called into question. There was expert testimony that the victim died as the result of stab wounds. The police captured the defendant fully clothed standing under a shower. The jury convicted the defendant of the lesser manslaughter and assault counts, not murder and the intentional manslaughter and assault counts. The conviction demonstrates that the jury listened to the evidence and to defense counsel. These facts do not demonstrate, in my opinion, that the defendant was not afforded a fair trial and that his constitutional due process rights were violated.
*223I concur with the majority that prosecutors hold an important position in our judicial system and that they have an obligation to abide unfailingly to our rules of law and practice. Although the prosecutor here may have lost sight of this paradigm in the heat of final argument, I do not believe the facts of this case present us with an appropriate occasion to reverse the judgment of conviction. For these reasons, I respectfully dissent.

 General Statutes § 53a-55 (a) provides in relevant part: “A person is guilty of manslaughter in the first degree when: (1) With intent to cause serious physical injury to another person, he causes the death of such person or of a third person ... or (3) under circumstances evincing an extreme indifference to human life, he recklessly engages in conduct which creates a grave risk of death to another person, and thereby causes the death of another person.”


 General Statutes § 53a-59 (a) provides in relevant pari,: “A person is guilty of assault in the first degree when: (1) With intent to cause serious physical injury to another person, he causes such ii\jury to such person or to a third person by means of a deadly weapon or a dangerous instrument ... or (3) under circumstances evincing an extreme indifference to human life he recklessly engages in conduct which creates a risk of death to another person, and thereby causes serious physical injury to another person . . . .”